Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US Pub 2016/0293925 newly cited).
In regard to claim 1 and 6, Nakayama et al. teach a power storage pack comprising a plurality of power storage modules (electrical storage elements groups 42a, 42b), wherein the plurality of power storage modules each include a power storage element group in which a plurality of power storage elements 13, 13 having electrode terminals 14, 16 are arranged side-by-side in an arrangement direction (vertical direction in figures 12-14, see annotated figure 1 below), and an external connection module that is electrically connected to the electrode terminals of the plurality of power storage elements (all bus bar/connecting member components of the prior art are considered part of the external connection module as these elements direct current out of the power storage pack of each cell), 
the external connection module includes a short bus bar (connecting members 25, 54 or 61) for outputting power of the power storage element group, a long bus bar (connecting member 53, 66) that is for outputting power of the power storage element group and is longer than the short bus bar with regard to the arrangement direction (vertical direction in figures), and an insulating member (insulation 
the plurality of power storage modules include a plurality of types of power storage modules to which a plurality of types of long bus bars having different lengths in the arrangement direction are attached (see paragraph [0085] - groups 42a, 42b have different number of cells connected in series, various versions of long bus bars having different lengths are taught by the prior art; figures 13 and 14 show different length long bus bars 53, 54 etc.).
While the prior art does not teach all of the claimed elements in a single embodiment/figure, the ability to use the insulating members of figure 1 with the power storage modules including a plurality of types of power storage modules to which a plurality of types of long bus bars having different lengths in the arrangement direction are attached (embodiment shown in figures 13 and 14 where groups 42a, 42b have different number of cells connected in series, various versions of long bus bars having different lengths are taught by the prior art) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as modifications to the cell arrangement including additional cell groups is taught by the prior art (paragraph [0121]).
In regard to claim 2, wherein an amount of change in the length of the overlapping margin with regard to the arrangement direction (insulating members portions 31a, 31b sliding together diagonally) 

    PNG
    media_image1.png
    577
    1302
    media_image1.png
    Greyscale

In regard to claim 4, the long bus bar (longest connection member such as 20, 53 in figures 1, 12-15) is wide in a width direction orthogonal to the arrangement direction, the long bus bar has a locking rib (locking member 37, locks 24) extending from a side edge extending in the arrangement direction in a direction that intersects with a plate surface of the long bus bar, and the first unit or the second unit has a locking claw (restraining protrusions 36) for restricting separation of the long bus bar from the first unit or the second unit as a result of the locking claw being locked to the locking rib (figure 1, paragraph [0057]).
In regard to claim 5, a wiring module (wire W, wire barrel 30a) is arranged on the power storage element group, the wiring module includes a plurality of bus bars 20, 25 connected to the electrode terminals of the plurality of power storage elements and an insulating protector (wire holding portions 35) for holding the plurality of bus bars (figure 1, paragraph [0051]), and the external connection module is arranged on a side opposite to the power storage element group with respect to the wiring module (see figure 13 and 14, wiring module not visible; another interpretation includes the wire .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US Pub 2016/0293925 newly cited) as applied to claim 2 above, and further in view of Yasui et al. (US Pub 2012/0270097 newly cited).
In regard to claim 3, Nakayama et al. teach the power storage pack according to claim 2, but does not disclose a step portion.   However, Yasui et al. teach a similar battery pack including different groups of battery cells 200A, 200B, 200c made up of individual cells with terminals 20 exposed on multiple sides from cases 10 which are connected by various long and short bus bars 70, 80 etc.) wherein a step is formed between the various groups (see figure 5, between 200B and 200C) because such allows for a connection arrangement between different cell groups which results in a larger degree of freedom in arranging the battery cells within the battery pack (see paragraphs [0014-0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step portion between the various battery groups in the battery park of Nakayama et al. as such allows for greater freedom in the arrangement of the cells as taught by Yasui et al.  In such as a combination, a person of ordinary skill in the art would appreciate that the first unit or the second unit (of the insulation member of Nakayama et al.) is provided with a step portion that is recessed in a direction that intersects with the arrangement direction, and the first overlapping portion and the second overlapping portion overlap each other in the step portion in order to conform to and accommodate for the different cell group heights.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723